Title: To James Madison from James Monroe, 1 September 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Sepr. 1. 1786.
Sometime since I was appointed of the Committee to attend the Pena. Assembly, contrary to my wishes, & not being able to extricate myself (having apologiz’d in the first instance upon Mrs. Monroe’s indisposition which was not admitted in expectation of her better health) am now under the necessity of attending.
The question was not as I suppos’d taken upon the whole report of the Committee of the Whole—but upon the subsequent instruction as to the boundaries only. The President Stated it from the chair to be upon the whole, but the next day qualified it as meaning the whole then before the house, the other part being (as to the repeal) decided the day before. We suppos’d the question, having been taken upon the several amendments, had been, as stated above, afterwards taken on the whole. It is enter’d in the journals as carried in the affirmative as to the repeal. A motion was made is the question carried: & laid aside by the previous question. It has since been made an order that we shall not move in form or substance any proposition which has been set aside by the previous question, unless the same number of States are present—the State of R. Island, being abt. to leave the floor which their delegation accordingly did immediately. I shall sit out for Phila. on Monday next—will you be there on my arrival? Sincerely yrs.
Jas. Monroe
